     Case 3:21-cv-00587-HEH Document 1 Filed 09/10/21 Page 1 of 5 PageID# 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

UNITED SPECIALTY                             *
INSURANCE COMPANY
1900 L. Don Dodson Drive                     *
Bedford, TX 76021

       Plaintiff,                            *

v.                                           *         Civil Action No. 21-cv-000587

JOAN ANNA GRIPSHOVER,                        *
INDIVIDUALLY AND AS PERSONAL
REPRESENTATIVE AND                           *
ADMINISTRATOR OF THE
ESTATE OF DAVID F. GRIPSHOVER                *
15742Chesdin Point Drive
Chesterfield, Virginia 23838                 *

       Defendant                             *

       *       *     *   *     *   *    *   *    *   *                            *
                    COMPLAINT FOR DECLARATORY JUDGMENT

       Pursuant to Rule 57 of the Federal Rules of Civil Procedure and 28 U.S.C. § 2201, Plaintiff

United Specialty Insurance Company brings this Complaint for Declaratory Judgment against

Defendant Joan Anna Gripshover, Individually, and as Personal Representative and Administrator

of the Estate of David F. Gripshover, and states as follows:

                                             Parties

       1.      Plaintiff United Specialty Insurance Company (“USIC”) is a corporation organized

and existing in the State of Delaware.

       2.      Defendant Joan Anna Gripshover (“Gripshover”) is an individual residing in

Chesterfield County, Virginia.

       3.      The Estate of David F. Gripshover has been opened with the Clerk of the Circuit

Court for Chesterfield County, Virginia.
    Case 3:21-cv-00587-HEH Document 1 Filed 09/10/21 Page 2 of 5 PageID# 2




                                      Jurisdiction and Venue

       4.      Pursuant to 28 U.S.C. § 1332, this Court has jurisdiction because the amount in

controversy exceeds $75,000 and the parties have complete diversity of citizenship.

       5.      Pursuant to 28 U.S.C. § 2201, the matter in controversy involves a declaration of

the rights, duties, and obligations of the parties under insurance policies.

       6.      Pursuant to 28 U.S.C. § 1391, venue is proper in the Eastern District of Virginia as

all parties regularly conduct business in Chesterfield County, Virginia and the events giving rise

to the underlying complaint occurred in Chesterfield County, Virginia.

                                     The Underlying Lawsuit

       7.      On September 27, 2019, Gripshover filed a Complaint in the Chesterfield County

Circuit Court, Case No. CL19003043-00, against Demetris Melinda Richardson seeking damages

for the injuries to and resulting death of David F. Gripshover that occurred in an auto accident on

April 30, 2019 (the “Underlying Lawsuit”).

       8.      In the Underlying Lawsuit, Gripshover also gave notice pursuant to Va. Code

§38.2-2206 of an intent to rely on uninsured or underinsured motorist coverage provided by a

policy issued by USIC.

       9.      The Underlying Lawsuit remains pending in the Circuit Court for Chesterfield

County.

       10.     At the time of the accident on April 30, 2019, David F. Gripshover was riding a

2005 Harley Davidson motorcycle owned by and registered in Virginia to Seisan Sina Hampaiy.




                                                  2
Case 3:21-cv-00587-HEH Document 1 Filed 09/10/21 Page 3 of 5 PageID# 3




                                        The Policy

   11.       USIC insured Crown Motors, Inc. under an Auto Dealers Coverage Form policy of

insurance, Policy No. 4252863, with effective dates of March 12, 2019 to March 12, 2020 (the

“Policy”).

   12.       Crown Motors, Inc. was a business owned and operated by David F. Gripshover.

   13.       The Policy included an Uninsured Motorists Endorsement pursuant to Virginia law

to provide coverage required by the Virginia Uninsured Motorists Law, Va. Code §38.2-2206.

   14.       The Uninsured Motorists Endorsement provides in relevant part as follows:

   A. Words and Phrases With Special Meaning

         1. “You” and “your” mean the person or organization shown as the named
            insured in ITEM ONE of the declaration.

         2. “Covered auto” means a motor vehicle, or a “temporary substitute”, with
            respect to which the “bodily injury” or “property damage” liability coverage
            of the policy applies.

         3. “Insured” means any person or organization qualifying as an insured in the
            Who Is An Insured section of this endorsement, including the personal
            representative of any insured. Except with respect to “our” Limit of
            Liability, the insurance afforded applies separately to each insured who is
            seeking coverage under this endorsement.

         4. “Occupying” means in, upon, using, getting in, on, out of or off.

         5. “Temporary substitute” means a motor vehicle that is being used in place of
            a “covered auto”. The “covered auto” must be out of service because of its
            breakdown, repair, servicing, loss or destruction.

   B. We Will Pay

      1. “We” will pay in accordance with the Virginia Uninsured Motorists Law, all
         sums the “insured” is legally entitled to recover as damages from the owner
         or operator of an “uninsured motor vehicle.”

   C. Who Is Insured

      1. “You” or any “family member”.

                                              3
    Case 3:21-cv-00587-HEH Document 1 Filed 09/10/21 Page 4 of 5 PageID# 4




            2. Anyone else “occupying” a “covered auto”.

            3. Anyone for damages he or she is entitled to recover because of “bodily
               injury” to which this coverage applies, sustained by another “insured” under
               1. or 2. above.

          15.     On the basis of these policy terms, USIC disputes that it is obligated under the

Policy to provide any coverage or benefits to Gripshover for the injuries and death of David F.

Gripshover.

          16.     There exists an actual and justiciable controversy as to whether USIC has a duty to

provide any coverage or benefits to Gripshover for the injuries and death of David F. Gripshover

in connection with claims made by Gripshover in the Underlying Lawsuit.

                                            COUNT I
                USIC has no duty to provide any coverage or benefits to Gripshover
                          under the Uninsured Motorists Endorsement

          17.     USIC specifically incorporates all of the above allegations as if set forth fully

herein.

          18.     The motorcycle being driven by David F. Gripshover on April 30, 2019 was not a

“covered auto” as defined by the Policy.

          19.     David F. Gripshover was not “occupying” a “covered auto” at the time of the

accident on April 30, 2019.

          20.     The motorcycle being driven by David F. Gripshover on April 30, 2019 was not a

“temporary substitute” as defined by the Policy.

          21.     USIC has no duty to provide any coverage or benefits to Gripshover for the injuries

and death of David F. Gripshover in connection with claims made by Gripshover in the Underlying

Lawsuit.




                                                   4
    Case 3:21-cv-00587-HEH Document 1 Filed 09/10/21 Page 5 of 5 PageID# 5




       WHEREFORE, Plaintiff United Specialty Insurance Company respectfully requests this

Honorable Court enter judgment in its favor and against Defendant Joan Anna Gripshover,

Individually, and as Personal Representative and Administrator of the Estate of David F.

Gripshover and declare the following:

               a)     That United Specialty Insurance Company has no duty to provide any

coverage or benefits to Gripshover for the injuries and death of David F. Gripshover in connection

with claims made by Gripshover in the Underlying Lawsuit.; and

               b)     Such other and further relief as the Court deems appropriate.



                                     /s/ Margaret Fonshell Ward
                                     Margaret Fonshell Ward (VSB# 94295)
                                     DOWNS WARD BENDER HAUPTMANN & HERZOG, P.A.
                                     Executive Plaza III, Suite 400
                                     11350 McCormick Road
                                     Hunt Valley, MD 21031
                                     410-584-2800
                                     Fax: 410-584-2020
                                     mward@downs-ward.com
                                     Attorneys for Plaintiff
                                      United Specialty Insurance Company




                                                5
